         Case 1:20-cv-00696-CLM Document 1 Filed 05/18/20 Page 1 of 9                       FILED
                                                                                   2020 May-18 PM 03:37
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF
                      ALABAMA EASTERN DIVISION

Tesmai Ware,                           )
                                       )
Plaintiff.                             )      Civil Action No.:
                                       )
vs.                                    )      JURY TRIAL DEMANDED
                                       )
Securitas Security Services USA,       )
Inc.                                   )
                                       )
                                       )
Defendant.                             )


                                   COMPLAINT


COMES NOW the Plaintiff, Tesmai Ware, (“Plaintiff”) by and through her

undersigned counsel, and hereby files this Complaint against Securitas Security

Services USA, Inc. (“Defendant”) and seeks redress for discrimination suffered in

Plaintiff’s capacity as an employee of the Defendant. Plaintiff has been

discriminated against by the Defendant on account of Plaintiff’s race in violation of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C §§ 2000e et seq,

and any other cause(s) of action that can be inferred from the facts set forth herein

and states the following:




                                                                             Page 1 of 7
     Case 1:20-cv-00696-CLM Document 1 Filed 05/18/20 Page 2 of 9




                      JURISDICTION AND VENUE
1. The jurisdiction of this Court is invoked pursuant to Title VII of the Civil

   Rights Act of 1991, as amended, 42 U.S.C. §2000e-5(f)(3), 28 U.S.C. §1331,

   and 28 U.S.C. §1343(a)(4).

2. The unlawful employment acts alleged herein took place within the Eastern

   Division of the Northern District of Alabama.

3. Venue is proper in this Court, the United States District Court for the Northern

   District of Alabama, pursuant to Title 28, U.S.C. § 1391 and the Local Rules

   of the United States District Court for the Northern District of Alabama.

                                  PARTIES
4. Plaintiff Tesmai Ware, an African American female, is domiciled in the state

   of Alabama.

5. At all relevant times the Plaintiff was an “employee” of the Defendant under

   Title VII.

6. The Defendant Securitas is a foreign corporation licensed to do business in

   the State of Alabama.

7. At all relevant times, Defendant was an “employer” under Title VII

8. Defendant employs over 15 employees and is subject to Title VII.




                                                                         Page 2 of 7
     Case 1:20-cv-00696-CLM Document 1 Filed 05/18/20 Page 3 of 9




     COMPLIANCE WITH JURISDICTIONAL REQUIREMENTS OF
                        TITLE VII

9. Plaintiff has complied with the jurisdictional requirements of Title VII that on

   to wit: Plaintiff caused a charge of discrimination in employment to be filed

   with the Equal Employment Opportunity Commission (hereinafter sometimes

   referred to as the “EEOC”) in accordance with Section 705 of Title VII.

10. A Notification of Right to Sue letter was received, and this Complaint has

   been filed within ninety (90) days of receipt of said Notification of Right to

   Sue. A copy of the notice is attached as Exhibit 1.



                            GENERAL FACTS
11. Plaintiff began working for the Defendant as a security guard on or about

   September 19, 2011.

12. Plaintiff was stationed at Honeywell in Anniston, Alabama.

13. Plaintiff worked at the Honeywell location her entire tenure as an employee

   with the Defendant.




                                                                         Page 3 of 7
     Case 1:20-cv-00696-CLM Document 1 Filed 05/18/20 Page 4 of 9




                                   COUNT I

VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS
            AMENDED, 42 U.S.C. § 2000E ET SEQ.
                       (DISPARATE TREATMENT)
14. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-13

   above, as if fully set out herein.

15. According to policy all employees of Securitas are required to wear a uniform.

16. The uniform includes pants that are provided by the Defendant.

17. In order to receive a new or different pair of uniform pants one has to request

   a pair.

18. Plaintiff grew out of her uniform pants and they were ripped.

19. Upon growing out of the pants she requested a new pair from Defendant.

20. While waiting on her receipt of the new pair Plaintiff began wearing blue jeans

   to work.

21. Wearing blue jeans to work was a common occurrence with other managers

   and co-employees at the Honeywell location.

22. On or about September 5, 2018 District Manager Brock Pollard of Securitas

   came to the Honeywell site.

23. He greeted Plaintiff and informed her he would be back shortly.

24. He then approached Plaintiff in a corner and started to question why she was

   wearing jeans.

                                                                         Page 4 of 7
     Case 1:20-cv-00696-CLM Document 1 Filed 05/18/20 Page 5 of 9




25. Plaintiff informed him that her pants were too small and ripped.

26. He did not question white employees on why they were wearing jeans.

27. He asked Plaintiff if she had requested a new pair.

28. She informed him that she had and that she again informed him that she could

   not wear her current pants as they did not fit and were ripped.

29. At this point Mr. Pollard asked if Plaintiff wanted to quit.

30. She informed him that she did not want to quit.

31. He then yelled that Plaintiff “needed to leave.”

32. Plaintiff responded that the only way she would leave is if she was fired as

   she had not done anything that other white employees were doing.

33. Mr. Pollard insisted that Plaintiff leave and escorted her out of the building.

34. Plaintiff perceived this as a termination.

35. At no point did Securitas offer Plaintiff her job back.

36. Other white employees were not terminated for violating dress code on

   September 5, 2018.

37. Plaintiff filed for unemployment and the reason provided for her termination

   was a violation of dress code.

38. White employees were not subjected to such treatment and were not

   terminated for engaging in the same conduct.




                                                                           Page 5 of 7
         Case 1:20-cv-00696-CLM Document 1 Filed 05/18/20 Page 6 of 9




   39. The Defendant discriminated against Plaintiff by terminating Plaintiff for the

      same or similar acts white employees performed, but were not terminated for,

      which is a violation of Title VII.

   40. Defendant’s discriminatory action(s) against Plaintiff in violation of

      Plaintiff’s rights under Title VII of the Civil Rights Act of 1964, as amended,

      were intentional and were done with malice and reckless disregard for

      Plaintiff’s rights as guaranteed under the laws of the United States as such

      punitive damages are appropriate.


                 PRAYER FOR RELIEF FOR ALL COUNTS
WHEREFORE, Plaintiff prays that this Honorable Court will:
A. A declaratory judgment, declaring the Defendant's past practices herein

complained of to be unlawful.

B. Order Defendant to institute and carry out policies, practices, and programs

providing equal employment opportunities for Plaintiff and other employees and

eradicating the effects of its past and present unlawful employment practices.

C. Order the Defendant to make whole the Plaintiff by providing other affirmative

relief necessary to eradicate the effects of Defendant’s unlawful employment

practices.




                                                                            Page 6 of 7
        Case 1:20-cv-00696-CLM Document 1 Filed 05/18/20 Page 7 of 9




D. Order Defendant to make whole Plaintiff by providing compensation for past and

future pecuniary and non-pecuniary losses resulting from the unlawful employment

practices described above, including, but not limited to emotional pain, suffering,

anxiety, loss of enjoyment of life, humiliation, punitive damages, and

inconvenience, in amounts to be determined at trial.

E. Grant such further relief as the Court deems necessary and proper.




                           DEMAND FOR JURY TRIAL
                          The Plaintiff demands trial by jury.

Respectfully submitted,
                                                     /s/ D. Jeremy Schatz
                                                     D. Jeremy Schatz
                                                     ASB-2400-H34Y
                                                     Attorney for Plaintiff
OF COUNSEL:
The Patton Firm
3720 4th Avenue South
Birmingham, AL 35222
Phone: (205) 933-8953
Fax: (205) 449-4897
jschatz@thepattonfirmal.com

        Defendant served via Waiver of Service of Summons Form 1B:

   Securitas Security Services USA, Inc.
   C/O National Registered Agents Inc
   2 North Jackson Street Suite 605
   Montgomery, AL 36104

                                                                              Page 7 of 7
        Exhibit 1
Case 1:20-cv-00696-CLM Document 1 Filed 05/18/20 Page 8 of 9
Case 1:20-cv-00696-CLM Document 1 Filed 05/18/20 Page 9 of 9
